DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9-22 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of making an electronic device, comprising: the composite coating layer comprises an ambiphilic polymer material containing both hydrophilic and hydrophobic organic groups and having nanoparticles embedded therein, wherein the nanoparticles comprise one or more of reduced graphene oxide (rGO), graphene oxide, CeO2 and SnO2, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Ramadas (USPGPUB DOCUMENT: 2014/0179040) discloses in Fig 1, a method of making an electronic device, comprising:
forming an assembly(110)[0043,0077 of Ramadas] (Under broadest reasonable interpretation, the term “assembly” presently considered to be met by “110” since devices such as OLED/solar cell’s are a collection of parts/layers and therefore 110 is a collection of parts so assembled) including at least one electronic portion or component (OLED/solar cell) [0043,0077 of Ramadas] including at least one electronic portion or component (OLED/solar cell) [0043,0077 of Ramadas]; and
depositing a composite coating layer (121)[0077 of Ramadas] over at least part of the assembly(110)[0043,0077 of Ramadas]  including the at least one electronic portion or component (OLED/solar cell) [0043,0077 of Ramadas], wherein the composite coating layer (121)[0077 of Ramadas] comprises a polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas] having nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] embedded therein but does not disclose the composite coating layer comprises an ambiphilic polymer material containing both hydrophilic and hydrophobic organic groups and having nanoparticles embedded therein, wherein the nanoparticles comprise one or more of reduced graphene oxide (rGO), graphene oxide, CeO2 and SnO2.  Therefore, it would not be obvious to make the electronic device as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819